Citation Nr: 1217460	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-35 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2012, the Veteran withdrew his personal hearing request.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2008, the Veteran notified the RO that he was in receipt of Social Security Administration disability benefits.  However, neither a request for these records or the records themselves appears in the claims file.  Therefore, the Board finds that a remand for VA to attempt to obtain and associate these records with the claims file is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, while the Veteran separated from military service in 1979, the record does not contain any of his pre-September 2008 medical records except for his May 1994 to September 2000 treatment records from his place of incarceration.  Likewise, although the Veteran notified the RO in September 2008 that he received ongoing treatment at the Austin VA Medical Center since September 2008, his October 2008 to July 2011 and his post-July 2011 treatment records from this facility do not appear in the claims file.  Similarly, although the Veteran notified the RO in January 2012 that he had surgery on his left knee at the Temple VA Medical Center, these records also not contained in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

As to the claims of service connection for tinnitus and bilateral hearing loss, the Veteran was afforded VA examinations in June 2009 and November 2009.  However, the Board does not find these examinations adequate because the examiners did not provide clear opinions as to whether the Veteran had a current disability and whether any current disability was caused by his military service.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Therefore, the Board finds that a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all the Veteran's records on file with the Social Security Administration in connection with his award of disability benefits including all decisions and all medical records.  All actions to obtain the requested records should be documented fully in the claims file.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

2.  The RO/AMC should obtain and associate with the record all of the Veteran's post-1979 treatment records from the Central Texas Health Care System that have not already been associated with the claims file including his October 2008 to July 2011 and his post-July 2011 treatment records from the Austin VA Medical Center and his January 2012 treatment records surrounding his left knee surgery at the Temple VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

3.  The RO/AMC, after obtaining any needed authorizations from the Veteran, should obtain and associate with the record any of his other 1979 to the present treatment records from any private or VA facility that has not as yet been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

4.  After undertaking the above development to the extent possible, the RO/AMC should be afforded an audiological examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran has a diagnosis of tinnitus?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran has a diagnosis of hearing loss as defined by VA at 38 C.F.R. § 3.385 (2011) in either ear?

c.  As to each diagnosed disability, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty or has continued since service?

d.  As to any sensorineural hearing loss, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his tinnitus and hearing loss (i.e., ringing in his ears and difficulty hearing people talk) while on active duty and since that time even when his medical records are negative for symptoms of or a diagnosis of either disorder.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5.  The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

